Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending as of the reply filed on 6/8/21. 
Applicants’ arguments regarding priority have been fully considered and are found persuasive. In light of this, Kramer, US 20120220643 is withdrawn as prior art, and the 103 rejection of claims 1-2 and 21-24 over Kramer is withdrawn.
Claims 1-24 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pacer Udall on 6/17/21.
Please amend the claims accordingly:
Delete claim 13.
To claim 23, line 1, after “The method of claim”, delete “20”, and insert “22”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method is not taught or suggested by the prior art. Morishita et. al., WO 2007066642 (US 20100004335 as the English equivalent, of previous record), Ron et. al., US 20050278210 (cited in an IDS), and Lundberg et. al., WO 2008105731 (cited in an IDS) represent the closest prior art. Morishita, Ron, and Lundberg include the nitrate salt within a list of potential pharmaceutical salts of different amino acids, and teach the amino acids can be incorporated into various compositions with a solvent or carrier, such as a drink, but the nitrate salt is not anticipated or exemplified. Applicants have provided evidence and 1.132 declarations of Drs. John Lundberg and Eddie Weitzberg to show one of ordinary skill in the art would not have selected a nitrate salt of an amino acid for incorporation with water into a drink. The 1.132 declarations of Drs. Lundberg and Weitzberg (filed in the 2/16/21 response) state nitrates are known to cause safety issues, such as an increased risk of cancer due to the potential for nitrosamine formation with amino acids, gastrointestinal disturbances, thyroid hypertrophy, and methemglobenemia (see bullet points 5 & 7 of the declaration). Evidence also teaches nitrate salts are discouraged as they are known to potentially form N-nitrosamines with amino acids, as well as other toxicities in humans when combined with an amine (see Winter et. al., Gastroenterology, vol. 133, pp. 164-174, publ. 2007; and Santamaria, J. Sci. Food Agric., vol. 86, pp. 10-17, publ. 2006, also submitted in the 2/16/21 response). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Claims 1-24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627